Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 27, 2019

                                           No. 04-19-00482-CR

                                     IN RE Eduardo A. TREVINO

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Beth Watkins, Justice

        On July 15, 2019, relator filed a petition for writ of mandamus in this court asserting the
trial court has refused to rule on his “Original Petition for Declaratory Judgment.” On August 7,
2019, the trial court provided this court with a courtesy copy of an Order signed on August 7,
2019 dismissing relator’s “Original Petition for Declaratory Judgment” for lack of jurisdiction.
On August 14, 2019, we issued an opinion dismissing relator’s petition for writ of mandamus as
moot.
        On August 21, 2019, relator filed an “Objection to the Order.” Relator asks this court to
reinstate the mandamus and correct the trial court’s ruling. We DENY the request.
           It is so ORDERED on August 27, 2019.

                                                                     PER CURIAM



           ATTESTED TO: _______________________
                        Keith E. Hottle
                        Clerk of Court




1
  This proceeding arises out of Cause No. 1999CR4085, styled The State of Texas v. Eddie A. Trevino, pending in
the 144th Judicial District Court, Bexar County, Texas, the Honorable Ray Olivarri presiding.